t cc no united_states tax_court tutor-saliba corporation a california corporation petitioner v commissioner of internal revenue respondent docket no filed date under the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 congress changed the reporting method for long-term_contracts from the completed_contract_method to the percentage_of_completion_method under the percentage_of_completion_method of sec_460 i r c taxpayers are required to include in income during the years of construction a portion of the estimated contract_price in promulgating sec_1_460-6 vi income_tax regs the secretary concluded that the term estimated contract_price includes amounts related to contingent rights and obligations regardless of whether the all_events_test has been met r relying on the plain meaning of the statute and its legislative_history contends that the regulation is a valid interpretation of the statute that satisfies congressional intent p contends that the all_events_test is a fundamental tax principle that cannot be ignored without an express mandate from congress -- - held sec_1_460-6 vi income_tax regs is a reasonable interpretation of the statute comports with the legislative_history and accordingly is valid marilyn barrett for petitioner steven m roth and jonathan h sloat for respondent opinion gerber judge pursuant to rule this matter is before the court on petitioner’s motion for partial summary_judgment the parties seek to determine as a matter of law whether sec_1_460-6 vi a and b income_tax regs is invalid to the extent it contains no requirement that disputed long-term_contract claims meet the all_events_test to be includable in the estimated contract_price within the context of sec_460 summary_judgment may be granted if the pleadings and other materials demonstrate that no genuine issue exists as to any material fact and that a decision may be entered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir there is no genuine issue as to any material fact with respect to the unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years at issue specific legal issue before us and accordingly this matter is ripe for judgment on the contested issue as a matter of law see rule b background petitioner was organized pursuant to the laws of the state of california on date at the time its petition was filed petitioner’s principal_place_of_business was in sylmar california petitioner is a general contractor in the construction industry for public works projects including highways and government-owned buildings and large-scale private developments such as office towers petitioner enters into contracts either on a fixed price basis or on a cost-plus basis all of the contracts in issue in this case are fixed price contracts ina fixed price contract contractors formulate their bids on the basis of the information contained in the architectural and engineering drawings designs and geological reports provided by the contracting agency due to changes in drawings or designs customer--caused delays errors in the specifications of the drawings designs or reports or other unanticipated delays additional work by the contractor is commonly required to complete the job satisfactorily the contracts in question obligate petitioner to complete the job and if it failed to do so petitioner would be liable to q4e- the government agency that is a party thereto contracting party for damages each of the contracts provided for liquidated_damages in the event petitioner failed to complete the job or did not otherwise fulfill its contractual obligations the contracts also provided for a retention of a specified percentage of the contract_price until the contracting party completed review of the job and accepted it as completed petitioner submitted certain change orders on the contracts in question that were denied by the other contracting party petitioner followed the required procedures for submitting claims and for appealing adverse determinations on disputed claims for federal_income_tax purposes petitioner was subject_to sec_460 for the reporting of income from long-term_contracts while petitioner reported income from its long-term_contracts under the percentage_of_completion_method it employed the all- events test to govern income_recognition from disputed claims thus petitioner did not include income from disputed claims when estimating the total_contract_price under the percentage_of_completion_method but petitioner instead reported as income only the portion of disputed claims actually awarded to petitioner in the taxable_year in which either a settlement was entered into an arbitration award was determined or a court rendered judgment - respondent contends that the income from the disputed claims should be included in the total_contract_price as required by sec_1_460-6 vi income_tax regs petitioner contends that disputed claims should as a matter of law be reported in accord with the all_events_test and included in income in the taxable_year in which income from the disputed claim is ultimately awarded petitioner contends that to the extent the all_events_test has not been employed sec_1_460-6 vi income_tax regs is invalid discussion sec_460 contains special rules for long-term_contracts and generally requires the use of the percentage_of_completion_method for tax reporting to the extent that a taxpayer underestimates the percentage completed or the amount includable in income sec_460 provides for look-back interest to be paid_by the taxpayer ’ sec_460 provides look-back_method --the interest computed under the look-back_method of this paragraph shall be determined by-- a first allocating income under the contract among taxable years before the year in which the contract is completed on the basis of the actual contract_price and costs instead of the estimated contract_price and costs b second determining solely for purposes of computing such interest the overpayment or continued - - sec_460 was enacted by the tax_reform_act_of_1986 publaw_99_514 100_stat_2385 prior to income from long-term_contracts could be accounted for under one of two alternative methods the percentage_of_completion_method or the completed_contract_method under the percentage_of_completion_method income was recognized according to the percentage of the contract completed during each taxable_year the determination of the portion of the contract completed during the taxable_year could be made either by comparing the costs incurred during the year to the total estimated costs to be incurred under the contract or comparing the work performed during the year with the estimated total work to be performed see sec_1 c and income_tax regs continued underpayment_of_tax for each taxable_year referred to in subparagraph a which would result solely from the application of subparagraph a and c then using the overpayment rate established by sec_6621 compounded daily on the overpayment or underpayment determined under subparagraph b for purposes of the preceding sentence any amount properly taken into account after completion of the contract shall be taken into account by discounting using the federal_mid-term_rate determined under sec_1274 as of the time is so properly taken into account such amount to its value as of the completion of the contract the taxpayer may elect with respect to any contract to have the preceding sentence not apply to such contract - under the completed_contract_method the entire gross contract_price was included in income in the taxable_year in which the contract was finally completed and accepted all costs properly allocated to a long-term_contract were deducted in the year of completion see sec_1 d income_tax regs regulations under the completed_contract_method provided that any disputed item_of_income which was properly allocable to a long- term contract and which was not included in gross_income in a prior taxable_year should be included in gross_income in the taxable_year in which any such dispute is resolved see sec_1 d income_tax regs sec_460 enacted in as applicable to long-term_contracts entered into after date required taxpayers to compute income under either the percentage of completion capitalized cost method or the percentage_of_completion_method under the percentage of completion capitalized cost method taxpayers were required to report percent of the contract items under the percentage_of_completion_method_of_accounting and were permitted to report the remaining percent of the contract items under their normal method_of_accounting the proportion of contract items required to be reported under the percentage_of_completion_method was subsequently increased several times ultimately by the enactment of the omnibus budget reconciliation act of pub --- - l 103_stat_2106 percent of contract items for long-term_contracts entered into on or after date had to be reported under the percentage_of_completion_method under the percentage_of_completion_method_of_accounting income from the contract must be reported over the life of the contract and expenses must be deducted in the year incurred the reportable income for each year is calculated as follows the total contract costs incurred through the end of the tax_year are divided by the total estimated contract costs and then multiplied by the total_contract_price the product of this multiplication is reduced by gross_income from the contract reported for prior years see sec_460 cameron v commissioner t cc affd sub nom broadway v commissioner 111_f3d_593 6th cir under sec_460 a taxpayer is required to apply the look-back_method upon a contract’s completion and possibly again after a postcompletion event to compensate the prejudiced party taxpayer or government for a taxpayer’s overestimation or underestimation in applying the percentage of the completion method under this method the taxpayer recomputes its income_tax theoretically----since in reality taxpayers do not amend any_tax returns for each year of the contract using the actual contract_price and costs instead of estimates based on this reconciliation the taxpayer pays interest to the government on --- - any hypothetical underpayments of tax and receives interest from the government on any hypothetical overpayments of tax if an amount of revenue or cost attributable to a completed long-term_contract is properly taken into account in a postcompletion year sec_460 b requires a taxpayer to reapply the look-back_method in that postcompletion year unless the taxpayer elects otherwise for this purpose sec_460 b requires a taxpayer to discount the amount of revenue or cost to its present_value as of the contract’s completion date and to redetermine the contract’s actual contract_price promulgated in date sec_1_460-6 vi income_tax regs fed reg date provides vi amount treated as contract price--- a general_rule the amount that is treated as total_contract_price for purposes of applying the percentage_of_completion_method and reapplying the percentage_of_completion_method under the look-back_method under step one includes all amounts that the taxpayer expects to receive from the customer thus amounts are treated as part of the contract_price as soon as it is reasonably estimated that they will be received even if the all-events test has not yet been met b contingencies any amounts related to contingent rights or obligations such as incentive fees or amounts in dispute are not separated from the contract and accounted for under a non-long-term contract method_of_accounting notwithstanding any provision in sec_1 b iv and sec_1 d and to the contrary instead those amounts are treated as part of the total_contract_price in applying the percentage_of_completion_method and the look-back_method for example if an incentive fee under a contract to manufacture a satellite is -- - payable to the taxpayer after a specified period of successful performance the incentive fee is includible in the total_contract_price at the time and to the extent that it can reasonably be predicted that the performance objectives will be met for purposes of both the percentage_of_completion_method and the look- back method similarly a portion of the contract_price that is in dispute is included in the total_contract_price at the time and to the extent that the taxpayer can reasonably expect the dispute will be resolved in the taxpayer’s favor without regard to when the taxpayer receives payment for the amount in dispute or when the dispute is finally resolved sec_1_460-6 vi a and b income_tax regs thus under the regulation the total_contract_price used in the percentage of completion calculation includes any amounts attributable to contingent rights or obligations petitioner argues that the regulation does not implement the congressional mandate as required under applicable law the regulation attempts to repeal without clear and explicit congressional support the all_events_test which has been recognized as a fundamental tax principle respondent attempts to usurp congress and supersede the look-back_method by issuance of the regulation to address timing differences and iv the regulation is not reasonable in view of prior_law and usage and is not reasonable in application respondent argues that it is reasonable to require a taxpayer to estimate the total_contract_price of a long-term_contract and thus to include a petitioner is not arguing that income arising out of contingencies and disputes be excluded from the look-back_method disputed claim related to that contract as soon as it is reasonably estimated that income from the claim will be received respondent maintains that the regulation’s inclusion of disputed claims in the percentage_of_completion_method satisfies congressional intent and is therefore valid validity of sec_1_460-6 vi income_tax regs a standard of review regulations are either legislative or interpretive in character see 84_tc_789 an interpretive regulation is issued under the general authority vested in the secretary by sec_7805 whereas a legislative_regulation is issued pursuant to a specific congressional delegation to the secretary sec_1 c vi income_tax regs appears to be issued under the regulatory authority of sec_460 respondent however conceded that this regulation is interpretive accordingly we need not determine whether this regulation is legislative or interpretive in nature we note however that our holding would be the same regardless of whether we use the standard employed for legislative or interpretive regulations an interpretive regulation while entitled to deference is not entitled to as much deference as is accorded a legislative_regulation see 455_us_16 moreover the standard of deference accorded to an interpretive regulation sets only the framework for judicial analysis it does not displace it 411_us_546 under the traditional standard of review interpretive regulations are to be found valid if they implement the congressional mandate in some reasonable manner’ 440_us_472 quoting 389_us_299 a regulation may not contradict the unambiguous language of a statute see 417_f2d_675 5th cir 97_tc_180 affd 983_f2d_868 8th cir unless an interpretive regulation is unreasonable and plainly inconsistent with the statute it should be sustained see 394_us_741 however even if a regulation does not directly contradict the language of the statute it purports to interpret the regulation may still be invalid if it is fundamentally at odds with or inconsistent with the statute’s origin and purpose see united_states v vogel fertilizer co we are mindful that the choice among reasonable statutory interpretations is for the executive branch of government and not the courts see 440_us_472 the issue is whether the secretary’s interpretation of the statute is a reasonable one not whether it is the best or only one see 890_f2d_1329 5th cir when the regulation implements in some reasonable manner the congressional intent continued supra pincite 79_tc_1054 affd 755_f2d_790 11th cir b analysis under the test articulated in 467_us_837 the first question we must ask when reviewing an agency’s interpretation of a statute is whether congress has addressed the precise question under consideration and has expressed its intent as to its resolution the examination should begin with the language of the statute see 447_us_102 785_f2d_1043 d c cir in deciding whether the regulation comports with the statute’s plain language we look to the ordinary usage or settled meanings of the words used in the statute by congress see 267_us_364 there is a strong presumption that congress expresses its intention through the language it chooses see ins v cardoza-- fonseca 480_us_421 ndollar_figure sec_460 contains the continued underlying a provision courts are not at liberty to strike down the regulation merely because the taxpayer offers a more attractive statutory interpretation see id phrase estimated contract_price this language indicates that congress was aware of the fact that taxpayers were being required to estimate when using the percentage_of_completion_method in accounting for long-term_contracts the fact that sec_460 b a requires a taxpayer to substitute actual contract_price and costs for estimated contract_price and costs when applying the look-back_method at the contract’s completion underscores the fact that the total_contract_price used in the percentage_of_completion_method calculation is an estimate of the total_contract_price and is likely to change during the performance of the contract this conceptual underpinning is the antithesis of the all_events_test the term estimated does not necessarily include as respondent contends revenues from disputed claims the term estimate however does not preclude the possibility that congress intended that disputed claims be included in any the parties do not dispute the definition of the term estimated according to the dictionary estimate means to judge tentatively or approximately the value worth or significance of to determine roughly the size extent or nature of or to produce a statement of the approximate cost of see merriam-webster’s tenth collegiate dictionary furthermore in a number of tax_accounting cases the supreme court has decided that estimates of anticipated expenses are not accruable as deductions under the all_events_test see 481_us_239 the repeated use of the word estimated indicates that standard principles of accrual accounting including the all_events_test are not determinative -- - event there is nothing in the regulation that contradicts the plain language of the statute as stated above even if a regulation does not clearly contradict the language of the statute it purports to interpret the regulation may still be invalid if it is fundamentally at odds with or inconsistent with the statute’s origin and purpose see united_states v vogel fertilizer co supra pincite cwt farms inc v commissioner supra pincite because the use of the word estimated alone does not reveal the congressional intent we must determine whether the regulation harmonizes with and implements the congressional mandate in some reasonable manner there is no doubt about congress’ concern that the completed_contract_method of accounting for long-term_contracts permitted an unwarranted deferral of the income from those contracts see s rept 1986_3_cb_140 staff of the joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print congress sought to limit the tax_deferral obtainable through use of the completed_contract_method by requiring taxpayers to report income from long-term_contracts on a percentage_of_completion_method it was recognized that use of the percentage_of_completion_method could produce harsh results for taxpayers where an overall loss was experienced or where actual profits were significantly less than -- - projected thus congress provided for a look-back to account for variances between the estimated and the actual figures although there is no specific support in the legislative_history for respondent’s position use of the terms expected and anticipated lends support to respondent’s position and is helpful to our consideration the house report described the intended operation of the percentage_of_completion_method as follows income from all long-term_contracts must be reported under the percentage_of_completion_method based on the expected costs rather than physical completion thus the amount of gross_income from a long-term_contract recognized in a particular taxable_year generally is that proportion of the expected contract_price that the amount of costs incurred through the end of the taxable_year bears to the total expected costs reduced by amounts of gross contract_price that were included in gross_income in previous taxable years h rept 1986_3_cb_630 emphasis added in describing the operation of the look-back_method the staff of the joint_committee on taxation added in the taxable_year in which the contract is completed a determination is made whether the taxes paid with respect to the contract in each year of the contract were more or less than the amount that would have been paid if the actual gross contract_price and the actual total contract costs rather than the anticipated contract_price and costs had been used to compute gross_income staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print emphasis added xk k while it is clear that congress intended the total_contract_price to be computed by means of an estimate the legislative_history contains no reference to disputed or contingent items furthermore there is no explicit indication as to whether the all_events_test applies there is a reference to contingent items in the general explanation of the tax_reform_act_of_1986 which contains the statement that for purposes of the ‘ look- back’ method the contract_price shall reflect all amounts received under the contract including amounts received after the contract completion date as a result of disputes litigation or settlements relating to the contract ’ id because disputed claims are includable in the look-back computation an earlier inclusion of disputed claims will result in smaller underpayments and interest thus requiring taxpayers to treat disputed claims as part of the contract_price as soon as it is reasonably estimated that they will be received harmonizes with the statute’s overall purpose as reflected by its ’ while the general explanation of the tax_reform_act_of_1986 does not rise to the level of legislative_history because it is prepared by congressional staff after enactment of the statute it has been considered highly indicative of what congress did in fact intend and we take it into consideration see staff of joint comm on taxation general explanation of the tas reform act of j comm print 965_f2d_1038 ndollar_figure 11th cir fpc v memphis light gas water div 411_us_458 indicating that the general explanation of the tax reform act is a probative contemporary indication of the effect of a statutory provision -- - legislative_history based on indications in the legislative_history that congress was concerned with taxpayer deferral of income a regulation requiring all revenues to be reasonably estimated and included in the total_contract_price comports with that congressional intent petitioner makes several contrary arguments first it contends that implicit in the enactment of the look-back_method is congressional approval of the all_events_test the all_events_test which was developed as case law and embodied in regulations applies to accrual_method taxpayers and is used in determining the taxable_year in which items of income or deductions are properly reported by such taxpayers under sec_1 451-l1 a income_tax regs income is includable in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy under the all_events_test disputed claims to income are not accruable until a settlement is we also note that the regulation has been in existence without relevant change since its promulgation in and during its existence congress has amended sec_460 without amending sec_460 to alter the regulation’s interpretation of the statute under the successive reenactment doctrine if congress reenacts without change the statutory language that has been construed by the agency administering that statute congress’ decision not to change that statutory language may be persuasive evidence that the agency’s construction is the one intended by congress see 478_us_833 entered into or a judgment is rendered and all appeals are exhausted see 297_us_88 petitioner contends that a fundamental tax principle cannot be repealed by respondent without explicit congressional authorization and no such authorization is present in this case it is true that congress did not explicitly state that the all_events_test should not apply with respect to contingent items for purposes of long-term_contracts however because the sec_460 version of the percentage_of_completion_method is a self-contained statutorily created form of accounting_method which varies substantially from prior accrual accounting methodology we do not believe that an explicit statement from congress regarding the all_events_test is necessary to validate the regulation the sec_460 approach to the percentage_of_completion_method is the method_of_accounting that congress chose for the reporting of long-term_contract income in order to modify the deferral of income previously permitted while sec_1 d income_tax regs incorporated aspects of the all_events_test under the completed_contract_method congress is free to change the method_of_accounting with respect to long-term petitioner’s use of the term repealed is a misnomer because the all_events_test was developed as a principle of case law and embodied in regulations congress has implicitly approved of this principle by not subsequently legislating otherwise - - contracts without retaining the all_events_test or explicitly stating that the all_events_test is not to be utilized petitioner also contends that the sec_460 b b parenthetical language with respect to any amount properly taken into account after completion of the contract when such amount is properly taken into account indicates an intent to include the all_events_test as part of the percentage_of_completion_method while this language does contemplate the resolution of some items after the year the contract is completed there is no indication that congress intended this language to incorporate the all_events_test in the percentage_of_completion_method of sec_460 the phrase amount properly taken into account after completion of the contract could include amounts properly taken into account for reasons unrelated to the all_events_test for example it is possible for a long-term_contract to be complete for tax purposes even though the taxpayer reasonably expects to incur additional unforeseeable costs in a post- completion tax_year it is also possible that contingent items such as disputed claims cannot be reasonably estimated before the completion of the contract in which case revenue from those disputed claims would not be taken into account until after the completion of the contract moreover the parenthetical language indicates an intent to use the all_events_test for purposes of adjusting the actual contract_price cf sec_460 sec --- - c a income_tax regs however the actual contract_price is to be contrasted with the estimated contract_price the latter of which is not governed by the all_events_test thus we decline to read the parenthetical language as evidence of congressional intent to apply the all_events_test to taxpayers’ disputed claims for purposes of computing the estimated contract_price furthermore the language relied on by petitioner is employed in the context of how the look-back_method operates taxpayers are required to apply the look-back_method to any amounts that are taken into account after completion of the contract thus if income is received and properly accounted for or years after completion of the contract those revenues are discounted back to the year of completion and the look-back_method is applied such application would likely result in underpayment interest due by the taxpayer if post-completion revenues were not included in the estimated total_contract_price at the time it was reasonably expected that they would be received by the taxpayer in addition requiring the inclusion of an estimate of disputed claims in the total_contract_price as soon as the taxpayer reasonably expects to receive them will reduce the likelihood that a taxpayer will have to pay look-back interest the purpose of the look-back_method is to offset the time-value -- - effects of using estimates during the life of a contract that may differ from the actual amounts determined upon completion because the all_events_test does not recognize income until it is fixed and determinable requiring use of the all_events_test would render moot any estimating of the total_contract_price lead to additional timing differences income deferrals and likely require taxpayers to pay more look-back interest moreover the statute by its plain language calls for_the_use_of estimated contract_price and costs petitioner relies on 89_tc_165 contending that we should declare the contingent items regulation invalid to the extent it purports to regulate the contents of a long-term contract’s total_contract_price we do not view professional equities inc as support for invalidation of the subject regulation the temporary_regulation considered in professional equities inc was designed to overturn a long line of precedent beginning with the holding in 24_tc_659 in stonecrest corp we held that the assumed and subject_to rules in the regulations interpreting former sec_453 did not apply to wraparound mortgages the regulation at issue in professional equities inc was at variance with the stonecrest corp line of cases as well as being at odds with the language of the statute in professional equities inc v - - commissioner supra pincite we invalidated the temporary_regulation and concluded that the secretary did not have discretion to reach a result contrary to the basic objective of the statute by reguiring the recognition of additional gain beyond what is proportionately reflected in the payments received during the first year the regulation we consider here is a reasonable interpretation of the statutory intent and in harmony with the overall purpose of the legislative initiative thus we do not view professional equities inc as instructive with regard to the validity of the subject regulations finally petitioner argues that the subject regulations should be declared invalid because of the alleged difficulty for taxpayers to determine when they have a reasonable expectation of recovery on a disputed claim we recognize that the regulation’s reasonable expectancy standard may result in difficulties in the determination of when a contingent item can be reasonably expected to be received by promulgating such a regulation respondent may be called upon to determine when it is reasonably foreseeable that a contingent item will be received by a taxpayer this may not be an easy task and in petitioner’s case there is no indication whether respondent will prevail in such a controversy however difficulty of this kind is not a the court also noted that the regulation was tortuously complex and was not compatible with the goals of the statute -- - reason to invalidate the regulation the determination of when a contingent item can be reasonably expected to be received can be made on a case-by-case basis the regulation is a reasonable interpretation of and plainly consistent with the underlying statute in light of the foregoing we hold that sec_1 c vi income_tax regs is valid because it harmonizes with the plain language origin and purpose of sec_460 we have considered the parties’ remaining arguments and find them either irrelevant or unnecessary for resolving the parties’ controversy to reflect the foregoing an order will be issued denying petitioner’s motion for partial summary_judgment ‘ although petitioner’s position may also be a reasonable interpretation we are constrained to uphold the regulation if it has a reasonable basis in the statutory history even though petitioner’s challenge may have some logical force see 91_tc_200 affd 905_f2d_1190 8th cir
